Citation Nr: 1630356	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  09-40 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral eye keratoconus.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to April 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and April 2009 decisions of the Montgomery, Alabama, Regional Office.  

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

Consistent with the Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and the evidence of record, the respective service connection claims for PTSD and depression have been recharacterized as a claim for an acquired psychiatric disorder.  Because the numerous adjudications of the respective claims during the pendency of the appeal did not grant the maximum benefit under law, the determinations are of no consequence and the January 2008 rating decision is properly before the Board.  

The issue of entitlement service connection for hypertension has been raised by the record in an August 23, 2007, statement.  The issue of entitlement to an increased disability rating for a duodenal ulcer has been raised by the record in an October 5, 5007, statement.  However, neither claim has been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over them.  The respective claims are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an (i) an acquired psychiatric disorder, including depression and PTSD, (ii) bilateral eye keratoconus, and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's internal hemorrhoids had their onset in service.


CONCLUSION OF LAW

The criteria for service connection of internal hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for internal hemorrhoids.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran presently seeks service connection for hemorrhoids, maintaining that this condition had its onset in service and/or is related to such service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was "noted" during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As an initial matter, the Board finds sufficient evidence that the Veteran has a currently diagnosed internal hemorrhoid disability.  See VA Intestines Examination, November 2009.  Thus the determinative issue is whether this diagnosis is related to military service. 

The Veteran's June 1978 enlistment exam does not note any abnormalities of the anus and rectum, including hemorrhoids.  An April 1980 service treatment record also notes the Veteran presenting with rectal bleeding symptoms of an unknown etiology; however, the an April 1980 military Board meeting reflect the sworn testimony of a superior that the Veteran was known to have hemorrhoids that was managed with unknown medications.  

Numerous VA treatment records documenting the Veteran treatment for hemorrhoids have been associated with the claims folder.  A November 2002 VA treatment record documents a diagnosis of external hemorrhoids and details the medications provided to manage the disability.  A December 2011 VA surgical record notes reflects that surgical intervention was necessary to manage the hemorrhoid disability.  

A November 2009 VA examination documents the Veteran's account of the disability, and a notation that after proper testing in 1980 a diagnosis of hemorrhoids was first noted.  The examiner provides a detailed history of the hemorrhoid disability and current examination findings, and states that the disability was not related to any medication provided to the Veteran during service; however, the examiner specifically states that diagnosed internal hemorrhoids were first diagnosed in service and that the Veteran continued to experience problems with the disability.  

Initially, the Veteran provides a competent and credible account of the in-service onset of hemorrhoids, as well as having frequent and recurrent symptoms since separation.  Additionally, the Veteran's account of symptomatology has remained generally consistent even when provided solely for the purpose of medical treatment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In any service connection claim, competent medical evidence and opinions are highly probative evidence in establishing the claim and the November 2009 VA examination opinion, tending to weigh in favor of the claim, is the only medical opinion addressing the determinative matter at hand.  Significantly, the examiner provides a competent and highly probative medical opinion relating the currently diagnosed hemorrhoid disability to the hemorrhoid disability that had its onset in service.  The examiner's opinion sufficiently reflects consideration and analysis of all relevant evidence of record, medical and lay.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the Board finds the opinion to provide probative evidence in support of the Veteran's claim.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

In sum, there is competent medical evidence that the currently diagnosed hemorrhoid disability had its onset in-service and that the Veteran has experienced frequent and recurring symptoms since separation.  Thus, resolving all reasonable doubt in the Veteran's favor, the board finds that service connection for internal hemorrhoids is warranted.


ORDER

Service connection for internal hemorrhoids is granted.  


REMAND

The numerous VA psychiatric examination provided in connection do not provide an adequate basis to evaluate the Veteran's acquired psychiatric disorder service connection claim.  The July 2009, November 2009, and December 2015 VA examinations provide Axis I diagnoses but fail to provide an etiological opinion related to the diagnosed disabilities.  Further, the examinations do not reflect adequate consideration of the Veteran's competent statements nor do the examiners sufficiently consider the diagnoses as secondary to service connected disabilities.  On remand, adequate examination and opinions are to be obtained with respect to the acquired psychiatric disorder service connection claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, adequate etiological opinion was not provided in either November 2009 VA examination related to the sinusitis service connection claim, as the examiner's opinion does not addresses direct or secondary theories of entitlement.  What is more, the November 2009 VA eye examination does not provide any etiological opinion.  When VA undertakes to provide the Veteran with an examination there is a duty to ensure that adequate opinions are obtained and for the aforementioned reasons the claims must be remanded to obtain adequate opinions.  Id.  On remand, the Veteran is to be provided sinusitis and eye VA examinations, and adequate etiological opinions obtained.

Additional development is also necessary with respect to relevant outstanding records.  The Veteran's service personnel records are relevant but only selective records submitted by the Veteran have been associated with the claims folder.  The record also indicates that the Veteran receives regular VA treatment for the claimed disabilities but records dated since December 2015 have not been associated with the claims folder.  While not definitive, the evidence suggests the Veteran also receive private medical care for the respectively claimed disabilities but sufficient efforts to obtain records generated since March 2006 are not documented in the claims folder.  Attempts to obtain these records must be made on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3159(c).

The Veteran has not been provided adequate notice in connection with his acquired psychiatric disorder, including depression and PTSD.  An April 1980 Military Board proceeding also suggests that the Veteran may have been exposed to harassment and other inappropriate behavior in service based on his race.  While not definitive, these statements reasonably raise the possibility that the Veteran may be able to establish the acquires psychiatric disorder claim based on personal assault.  See 38 C.F.R. § 3.304(f)(5).  On remand, notice of, the alternative evidence sufficient to, establish service connection based on in-service personal assault must be provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a notification letter, informing him of the information and evidence required to substantiate a service connection for an acquired psychiatric disorder, to include a depression and PTSD.  The letter should be in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5), as required for PTSD claims based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Then allow the Veteran the opportunity to furnish this type of evidence and to advise VA of potential sources of such evidence.  All development letters should be associated with the claims folder. 

2.  Request the Veteran identity all sources of private psychiatric, eye/vision, and sinusitis treatment or evaluation, since March 2006, including M. Holt, Ph.D., G. Sullivan, M.D., D. Chandraskaran, O.D.; and the Parkway Medical Center and The University of Alabama School of Optometry.  Then undertake all appropriate efforts to obtain any identified records.  All development efforts must be associated with the claims folder.  

3.  Obtain all outstanding VA psychiatric, eye/vision, and sinusitis treatment and hospitalization records, generated since December 2015.  Any negative response(s) must be in writing and associated with the claims folder.  

4.  Contact the appropriate government repository and attempt to obtain the Veteran's complete service and personnel records, for both active and reserve service.  All requests and records received should be associated with the claims folder.  Any negative response(s) must be in writing and associated with the claims folder.

5.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA optical examination to assess the existence and etiology of the any eye disability.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner is to identify all optical pathology found to be present, if any, specifically diagnosing or ruling out keratoconus.   

With respect to any diagnosed condition, other than refractive error, the examiner is to state whether it is at least as likely as not that the condition:

(i) is related to the Veteran's period of service, including the in-service usage of Belladonna Alkaloids and a barbiturates (i.e., Donnatal No. 2) and being in a motor vehicle accident, as detailed in his December 2009 Appeal to the Board of Veterans' Appeals ;

(ii) was caused by any service-connected disability(ies); and

(iii) is at least in part aggravated by any service connected disability(ies).  

The provided examination report must reflect consideration of both the medical, lay, and treatise evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

6.  Schedule the Veteran for an appropriate VA sinusitis examination to assess the existence and etiology of the any sinus disability.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner is to identify all sinusitis pathology found to be present, if any.  

With respect to any diagnosed condition, the examiner is to state whether it is at least as likely as not that the condition:

(i) is related to the Veteran's period of service including the in-service usage of Belladonna Alkaloids and a barbiturates (i.e., Donnatal No. 2),

(ii) was caused by any service-connected disability(ies); and

(iii) is at least in part aggravated by any service connected disability.  

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

If the examiner feels that a requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training). 

7.  Schedule the Veteran for an appropriate VA psychiatric examination to assess the existence and etiology of the any psychiatric disability.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner is to identify all psychiatric pathology found to be present, if any, specifically diagnosing or ruling out PTSD, a somatization disorder, and depression.

(A)  If a diagnosis of PTSD is warranted then the examiner must state whether it is at least as likely as not that the condition is related to the Veteran's period of military service, including the events surrounding a motor vehicle accident or stressor described by the Veteran.

(B)  With respect to any diagnosed condition other than PTSD, the examiner is to state whether it is at least as likely as not that the condition:

(i) is related to the Veteran's period of service, including the in-service usage of Belladonna Alkaloids and a barbiturates (i.e., Donnatal No. 2);

(ii) was caused by any service-connected disability(ies), specifically including a duodenal ulcer and the treatment of the disability; and

(iii) is at least in part aggravated by any service connected disability, specifically including a duodenal ulcer and the treatment of the disability.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

If the examiner feels that a requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

8.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


